DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 10 (17) and claims below is/are rejected under 35 U.S.C. 103 as being unpatentable over Efimov US 20190018120 A1 in view of Talty US 20200103502 A1 (and further in view of Ray 20090123158).
Regarding claim 1 Efimov  teaches
 1. A light detection and ranging (LIDAR) system comprising:
a pixel[0020] configured to emit light having a first polarization orientation;[0021]
a mirror configured to reflect the light to a surface; and([0020])
a birefringent material disposed between the pixel and the mirror, wherein the birefringent material causes an offset in a position of the light having the first polarization orientation and propagating through the birefringent material, and wherein the birefringent material shifts a reflected beam that has a second polarization orientation;[0025]
an optical mixer configured to generate an output by mixing the second percentage of split light with the reflected beam.[0015]
one or more processors configured to control the autonomous vehicle in response to an output of the optical mixer of the pixel.[0019]
but does not explicitly teach

(for claim 17 and a rotating mirror configured to direct the infrared light to the targets while the rotating mirror is in a first position, and wherein the rotating mirror is configured to Attorney Docket No.: AUROP0556 Application No.: 17/343,511direct the infrared reflected beam back to the pixel when the rotating mirror is in a second position different from the first position.  )
Talty teaches

a splitter configured to provide a first percentage of split light for being emitted by the pixel as the light and a second percentage of split light; and [0054-0056]
an optical mixer configured to generate an output by mixing the second percentage of split light with the reflected beam. [0054-0056]

 it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by Efimov with teaching by Talty in order to perform the mixing as required in Efimov and also perform further processing of the signal. 
Ray teaches
rotating mirror configured to direct the infrared light to the targets while the rotating mirror is in a first position, and wherein the rotating mirror is configured to Attorney Docket No.: AUROP0556 Application No.: 17/343,511direct the infrared reflected beam back to the pixel when the rotating mirror is in a second position different from the first position[0022-0033]
it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by Efimov with teaching by Ray in order to compensate the angular offset between the transmitting and receiving portions


2. The LIDAR system of claim 1, wherein the birefringent material shifts the reflected beam in space horizontally back on the pixel, the second polarization orientation being orthogonal to the first polarization orientation, and wherein the offset in the position of the light having the first polarization orientation is different from the horizontal shift of the reflected beam having the second polarization orientation.[0065]

3. The LIDAR system of claim 1, wherein the birefringent material is angled with respect to the light incident on the birefringent material, and wherein the birefringent material is tilted with respect to the reflected beam incident on the birefringent material. (see Fig. 2: birefringent wedge 232 is angled/tilted at both sides).

4, 12 The LIDAR system of claim 1, wherein the mirror is configured as a rotating mirror [0017]

8. The LIDAR system of claim 1 further comprising:
a lens disposed between the birefringent material and the mirror, wherein the lens is configured to collimate the light emitted by the pixel.([0025])
 9. The LIDAR system of claim 1, wherein the birefringent material includes at least one of LiNO3 (Lithium Nitrate) or YVO4 (Yttrium Orthovanadate).(design choice this is just two of many possible birefringent materials)

11. (Original) The autonomous vehicle control system of claim 10, wherein a tilt angle of the birefringent material and a thickness of the birefringent material are configured for detection of the targets at a detection distance of 50 meters or greater.(design choice to achieve desired scanning region)

Claim 5, 6, 13, 14, 19, 20 and claims below is/are rejected under 35 U.S.C. 103 as being unpatentable over Efimov US 20190018120 A1 in view of Talty US 20200103502 A1 (and Ray) further in view of Ruiz , “Compact Dual-Polarization Silicon Integrated Couplers for Multicore Fibers”, arXiv:2102.08918v1 [physics.optics] 17 Feb 2021, page 1-8.
Regarding to claims 5 and 6 Efimof and Talty teach using pixels with transmission and reception of different polarizations(Efimov) but do not explicitly teach


6, 14 (Original) The LIDAR system of claim 1, wherein the pixel includes: a transmitting grating coupler configured to emit the light having the first polarization orientation; and a single polarization grating coupler oriented perpendicular to the transmitting grating coupler to receive the reflected beam having the second polarization orientation into the pixel.
Ruiz teaches
wherein the pixel includes a dual- polarization coupler (fig. 1)
which is obvious to configurate in such a way that one channel is transmission and second polarization channel which is perpendicular to first one in reception channel.
 it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by Talty with teaching by Ruiz in order to provide single pixel device performing transmission and reception. 

17. (Currently Amended) An autonomous vehicle comprising: a pixel configured to emit infrared light having a first polarization orientation and configured to receive infrared reflected light reflected from targets in an environment of the autonomous vehicle; a birefringent material introducing an offset in a position of the infrared light propagating through the birefringent material, wherein the birefringent material shifts an infrared reflected beam in space horizontally back on the pixel, the infrared reflected beam having a second polarization orientation orthogonal to the first polarization orientation; and a control system configured to control the autonomous vehicle in response to the infrared reflected beam; and a rotating mirror configured to direct the infrared light to the targets while the rotating mirror is in a first position, and wherein the rotating mirror is configured to Attorney Docket No.: AUROP0556 Application No.: 17/343,511direct the infrared reflected beam back to the pixel when the rotating mirror is in a second position different from the first position.  




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOVHANNES BAGHDASARYAN whose telephone number is (571)272-7845. The examiner can normally be reached Mon-Fri 7am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOVHANNES BAGHDASARYAN/Examiner, Art Unit 3645